     ~
AO 245B (Rev. 02/08/20 19) Judgment in a Criminal Petty Case (Modified)                                                             Page I of I



                                              UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                              V.                            (For Offenses Committed On or After November I, 1987)



                      Francisco Pahua-Garcia                                 Case Number: 3:19-mj-21643

                                                                            Russom Gebreab
                                                                            Defendant 's Attorney


REGISTRATION NO. 84717298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                   ------~--------------------------------------------------
 0 was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                          Nature of Offense                                                   Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                         1

 0 The defendant has been found not guilty on count(s)
                                                       ---------------------------------------
 0 Count(s)                                                 dismissed on the motion ofthe United States.
                    ------------------------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
imprisoned for a term of:
                               ;,.       {~

                                ~ TIME SERVED                             0 ___________ days
                                     f

 IZI   Assessment: $1 0 WAIVED IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 0     Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, April 18, 2019
                                                                          Date of Imposition of Sentence


Received            ~~                                                    Micliae{ ]. Seng
              DUS                                                         HONORABLE MICHAEL J. SENG
                                                                          UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                    3:19-mj-21643
